Name: 2005/414/EC: Commission Decision of 30 May 2005 amending Annex I to Decision 2003/634/EC approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish (notified under document number C(2005) 1563) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  regions of EU Member States;  fisheries
 Date Published: 2005-06-04; 2006-12-12

 4.6.2005 EN Official Journal of the European Union L 141/29 COMMISSION DECISION of 30 May 2005 amending Annex I to Decision 2003/634/EC approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish (notified under document number C(2005) 1563) (Text with EEA relevance) (2005/414/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Articles 10(2) thereof, Whereas: (1) Commission Decision 2003/634/EC (2) approves and lists programmes submitted by various Member States. The programmes are designed to enable the Member State subsequently to initiate the procedures for a zone, or a farm situated in a non-approved zone, to obtain the status of approved zone or of approved farm situated in a non-approved zone, as regards one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN). (2) By letter dated 23 September 2004, Italy applied for approval of the programme to be applied in the zone Zona Valle di Tosi. The application submitted has been found to comply with Article 10 of Directive 91/67/EEC and the programme should therefore be approved. (3) Decision 2003/634/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2003/634/EC, the following point is inserted after point 3.5: 3.6. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF TOSCANA ON 23 SEPTEMBER 2004 COVERING: Zona Valle de Tosi  The water catchment area of the Vicano di S. Ellero river from its sources to the barrier at Il Greto near the village of Raggioli. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 May 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 220, 3.9.2003, p. 8. Decision as last amended by Decision 2005/67/EC (OJ L 27, 29.1.2005, p. 55).